Case 20-19536-JKS   Doc 1    Filed 08/12/20 Entered 08/13/20 08:03:36   Desc
                            Petition Page 1 of 9
Case 20-19536-JKS   Doc 1    Filed 08/12/20 Entered 08/13/20 08:03:36   Desc
                            Petition Page 2 of 9
Case 20-19536-JKS   Doc 1    Filed 08/12/20 Entered 08/13/20 08:03:36   Desc
                            Petition Page 3 of 9
Case 20-19536-JKS   Doc 1    Filed 08/12/20 Entered 08/13/20 08:03:36   Desc
                            Petition Page 4 of 9
Case 20-19536-JKS   Doc 1    Filed 08/12/20 Entered 08/13/20 08:03:36   Desc
                            Petition Page 5 of 9
Case 20-19536-JKS   Doc 1    Filed 08/12/20 Entered 08/13/20 08:03:36   Desc
                            Petition Page 6 of 9
Case 20-19536-JKS   Doc 1    Filed 08/12/20 Entered 08/13/20 08:03:36   Desc
                            Petition Page 7 of 9
Case 20-19536-JKS   Doc 1    Filed 08/12/20 Entered 08/13/20 08:03:36   Desc
                            Petition Page 8 of 9
Case 20-19536-JKS   Doc 1    Filed 08/12/20 Entered 08/13/20 08:03:36   Desc
                            Petition Page 9 of 9
